Case 1:20-cv-00537-MSM-LDA Document 1 Filed 12/28/20 Page 1 of 6 PageID #: 1




                                                                            320112
                       UNITED STATES DISTRICT COURT
                         DISTRICT OF RHODE ISLAND


ELLEN MAROTO

VS.                                          CA NO

CVS CORPORATION LONG TERM DISABILITY INCOME INSURANCE PLAN
CVS CORPORATION As Administrator of CVS Corporation Long Term
Disability Income Insurance Plan, and HARTFORD LIFE AND ACCIDENT INSURANCE CO.


                              COMPLAINT IN CIVIL ACTION


       NOW COMES the Plaintiff, Ellen Maroto by her attorney, Mark B. Morse, and sets
forth the following:


                              JURISDICTION AND VENUE


       Plaintiff brings this action to recovery damages and for equitable relief under the
provisions of the Employee Retirement Income Security Act (ERISA), 29 U.S.C. § 1001 et seq.,
and particularly Section 510 (20 U.S.C. 1140), 20 U.S.C. 1104 et seq., and all other applicable
provisions of the Act to redress the termination of his Long-Term Disability Benefits, which was
done pretextually and with the purpose of interfering with a right to which he was entitled under
an employee benefit plan.
                                     THE PARTIES


       1. Plaintiff is a citizen of the United States of America and a resident of 15 Pender Ave
Warwick, RI 02889. At all times material hereto, Plaintiff has been an employee of CVS
Corporation. (hereinafter the Employer) since in or about August 30, 2000, most recently as the


                                                1
Case 1:20-cv-00537-MSM-LDA Document 1 Filed 12/28/20 Page 2 of 6 PageID #: 2




Software Architect-designing software and programs, and designing whole systems for
companies.


       2. The Employer, incorporated in the State of Rhode Island, with a principal place of
business at One CVS Drive Woonsocket, Rl 02895 is a corporation authorized to do business in
the State of Rhode Island doing business as a retail pharmacy, health related merchandise and
other sundry goods seller in various locations throughout the United States.


       3. The Employer is an employer within the meaning of ERISA.


       4. The Employer maintains an employee benefit plan known as the CVS Corporation
Long Term Disability Income Insurance Plan (herein the Plan) and CVS Corporation is the plan
sponsor of the Plan within the meaning of ERISA.


       5. Defendant BJ’S Wholesale Club, Inc (herein Plan Administrator), is a corporation
which serves as the Plan Administrator of the Plan within the meaning of ERISA.


       6. Defendant Hartford Life and Accident Insurance Co.(hereinafter Hartford) is a
corporation engaged in the business of insurance with a principal place of business in Lexington
KY and which is authorized to do business in the State of Rhode Island.


                                FACTUAL ALLEGATIONS


       7. At all times material hereto, the Employer and the Plan Administrator caused Hartford
to have issued to the Employer a policy of group disability insurance for certain of the
Employer’s employees, including Plaintiff.


       8. Pursuant to the terms and conditions of the aforesaid policy, Plaintiff was an insured
under said policy.
                                                 2
Case 1:20-cv-00537-MSM-LDA Document 1 Filed 12/28/20 Page 3 of 6 PageID #: 3




       9. The Plan Administrator administers the Plan through the aforesaid policy purchased
from Hartford.


       10.   By virtue of the relationship by and among the Employer, the Plan Administrator
and Hartford jointly administer the Plan.


       11. The Plan is an employee benefit plan within the meaning of ERISA, and 29 U.S.C.
'1002(4), 29 U.S.C. § 1104 et seq., and 29 U.S.C. § 1140.


       12. On or about April 16, 2004 Plaintiff sustained substantial injuries.


       13. Since on or about April 16, 2004 Plaintiff has been unable to perform the substantial
duties of her job or from any substantial and gainful employment.


       14. Since April 16, 2004 Plaintiff has been diagnosed with various debilitating injuries
and illnesses, including: memory/cognitive issues, difficulty with vision, disabling symptoms
related to: lupus; undifferentiated connective tissue disease; migraine with aura; body covered
with recurring Toxicodendron dermatitis; occasional poison ivy; irritable bowel syndrome (IBS)
with extreme pain; Raynaud's disease; spine issues/pain; joint/muscle pain; osteoporosis;
osteoarthritis; posttraumatic stress disorder (PTSD); menopause; hearing loss; lateral
epicondylitis; insomnia; vitamin absorption issues, autoimmune disease, Barrett's syndrome,
hiatal hernia, and gastropathy.


       15. As a result of his injuries and illnesses, since on or about April 16, 2004, Plaintiff has
been, and continues to be, disabled within the meaning of the Plan.


       16. Commencing on or about October 14, 2004, following the applicable elimination
period, Plaintiff was entitled to Long-Term Disability Benefits.
                                                3
Case 1:20-cv-00537-MSM-LDA Document 1 Filed 12/28/20 Page 4 of 6 PageID #: 4




        17. On or about May 7, 2019 the Plan Administrator, and Hartford discontinued
Plaintiff’s disability benefits, even though she remained disabled within the meaning of the Plan.


        18. Plaintiff filed a timely appeal of the termination of her benefits in accordance with the
Plan requirements and instructions in the initial letter of denial, however, on or about January
23, 2020 the Plan Administrator and Hartford denied Plaintiff’s appeal.


        19. There was, and is, no legal or factual basis for denial of the claims presented by
Plaintiff.


        20. Plaintiff has complied with all requirements of the administrative claims procedures
as set forth in the Plan.


        21. Plaintiff met all of the conditions and qualifications for payment of Long-Term
Disability Benefits and is entitled to receive and Defendants obligated to pay same.


        22. Defendants have failed to keep their agreements and promises by refusing to pay
Long-Term Disability Benefits under the group disability policy and the Plan, and in so doing
have breached same.


        23. Plaintiff is totally disabled as defined under the terms of the Plan, and is entitled to
Long Term Disability Benefits pursuant to the Plan.


                       (ERISA VIOLATION, 29 U.S.C.§1001 ET SEQ.)


        24. Plaintiff incorporates by reference the allegations set forth above in Paragraphs 1
through 23, inclusive, as if more fully set forth herein.

                                                   4
Case 1:20-cv-00537-MSM-LDA Document 1 Filed 12/28/20 Page 5 of 6 PageID #: 5




         25. The Plan Administrator and Hartford owe the obligation to completely, fairly and
accurately evaluate and process all claims and pay those claims in a non arbitrary and capricious
manner.


         26. Since on or about October 14, 2004 Plaintiff has been entitled to Long-Term
Disability Benefits under the terms of the Plan.


         27. The Plan Administrator and Hartford terminated Plaintiff’s benefits and have refused
to pay Plaintiff’s benefits in violation of the written provisions of the Plan.


         28. The denial of Plaintiff’s disability benefits by the Plan Administrator and Hartford
constitute a purposeful and arbitrary and capricious interference with Plaintiff’s right to benefits
under the employee benefit plan.


         29. Hartford has acted under an inherent conflict of interest in both funding and
administering benefits under the Plan.


         30. By virtue of the actions of the Plan Administrator and Hartford, the defendants have
breached their fiduciary obligations.


         WHEREFORE, Plaintiff requests that this Court exercise jurisdiction over her claims and
award:
         (A) Full Legal and equitable relief under ERISA, including Long-Term Disability
Benefits and prejudgment interest;


         (B) Compensatory damages;



                                                   5
Case 1:20-cv-00537-MSM-LDA Document 1 Filed 12/28/20 Page 6 of 6 PageID #: 6




     (C) Attorney’s fee and costs of this action; and


     (D) Such other relief as the law and equity will allow.


                                           Plaintiff
                                           By her Attorneys,
                                           Law Office of Mark B. Morse, LLC

                                           /s/ Mark B. Morse
                                           _________________________
                                           Mark B. Morse
                                           RI Bar Reg No 3003
                                           420 Angell Street
                                           Providence, RI 02906
                                           (401) 831-0555
                                           fax (401) 273-0937
                                           email: mark@morselawoffice.com




                                              6
